PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellants have failed to demonstrate reversible error; therefore, the judgment appealed is affirmed.
The only point which merits discussion is the propriety of the appellants’ sentences to confinement “at hard labor.” To be imprisoned “at hard labor” is improper because no existing state statute provides for its imposition as a sentence for any offense. Brooks v. State, 349 So.2d 794 (Fla.2d DCA 1977).
Remanded for the purpose of striking the language “at hard labor” from the sentencing order; otherwise affirmed. Appellants need not be present for this purpose.
HOBSON, Acting C. J., and GRIMES and RYDER, JJ., concur.